[Cite as Total Quality Logistics, L.L.C. v. Johnson, 2022-Ohio-428.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




 TOTAL QUALITY LOGISTICS, LLC,                           :

        Appellee,                                        :             CASE NO. CA2021-07-039

                                                         :                  OPINION
     - vs -                                                                  2/14/2022
                                                         :

 JEREMIAH D. JOHNSON, et al.,                            :

        Appellants.                                      :




        CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           Case No. 2019 CVH 01170


Lindhorst & Dreidame Co., LPA, and Barry F. Fagel, for appellee.

Everly McMahon Copetas LLC, and David A. Eberly, for appellants.




        S. POWELL, J.

        {¶ 1} Appellants, Jeremiah D. Johnson and Biewer Logistics, LLC ("Biewer"),

appeal the decision of the Clermont County Court of Common Pleas overruling their Civ.R.

12(B)(2) motion to dismiss for lack of personal jurisdiction in a suit brought against them by

appellee, Total Quality Logistics, LLC ("TQL"). For the reasons outlined below, we dismiss
                                                                             Clermont CA2021-07-039

this appeal for lack of a final appealable order.1

                                   Facts and Procedural History

        {¶ 2} TQL is a freight broker and third-party logistics company headquartered in

Clermont County, Ohio. Johnson is a former employee of TQL who worked for TQL as a

logistics account executive for approximately five months between April 23, 2018 through

September 26, 2018. As part of his employment with TQL, Johnson executed an employee

non-compete, confidentiality, and non-solicitation agreement ("Agreement").                           After

Johnson's employment with TQL ended, Johnson accepted a position and began working

for Biewer. Biewer is a direct competitor of TQL located in the state of Michigan.

        {¶ 3} On September 20, 2019, TQL filed a complaint against Johnson and Biewer.

In its complaint, TQL alleged Johnson had violated the Agreement when he began working

for Biewer prior to the expiration of the Agreement's one-year restrictive covenant. TQL

also alleged that Johnson had breached the Agreement by misappropriating TQL's

confidential information and trade secrets. Based on these allegations, TQL asserted

claims of breach of contract and breach of fiduciary duty against Johnson, as well as a claim

of misappropriation of trade secrets against both Johnson and Biewer. TQL also asserted

a claim of intentional interference with a contract against Biewer.

        {¶ 4} On October 29, 2019, Johnson and Biewer filed a Civ.R. 12(B)(2) motion to

dismiss for lack of personal jurisdiction. After holding a hearing on the matter, during which

the trial court heard arguments from both parties without taking any additional evidence, the

trial court issued a decision on June 18, 2021 denying Johnson's and Biewer's motion. In

so holding, the trial court initially determined that, as it relates to Johnson, TQL had made

a "prima facie showing that jurisdiction is appropriate in Clermont County, Ohio due to the



1. Pursuant to Loc.R. (6)(A), we sua sponte remove this appeal from the accelerated calendar for the purpose
of issuing this opinion.
                                                    -2-
                                                                     Clermont CA2021-07-039

valid and enforceable selection clause in the Agreement." The trial court also found that it

had personal jurisdiction over Biewer because "the long-arm statute, and civil rules, allow

for jurisdiction in this case," and because "a prima facie showing has been made as to Due

Process considerations."

       {¶ 5} On July 13, 2021, the trial court issued a supplemental, nunc pro tunc,

decision denying Johnson's and Biewer's motion to dismiss for lack of personal jurisdiction.

In its supplemental decision, the trial court noted that Johnson and Biewer, "in filing their

motion to dismiss, believe they sought a provisional remedy as defined by Ohio Revised

Code § 2505.02(A)(3)." The trial court also noted, in pertinent part, the following:

              In the event an appeal is taken after a trial on the merits, and
              this Court's Decision reversed at that time, Defendants contend
              they will have unnecessarily subjected themselves to
              jurisdiction of this Court, expended untold resources in time,
              travel, attorneys' fees, costs, etc., only to perhaps have the
              matter dismissed and refiled in Michigan, where the parties
              would have to begin the litigation anew.

The trial court then determined that, based on Johnson's and Biewer's claims, which

included their claim that "the determination of jurisdiction is critical," as well as their claim

that "the judicial economies would be better served if an appeal may be immediately taken

from the Decision," there was no just reason for delay pursuant to Civ.R. 54(B).

       {¶ 6} On July 15, 2021, Johnson and Biewer filed a notice of appeal from the trial

court's supplemental, nunc pro tunc, decision denying their motion to dismiss for lack of

personal jurisdiction.

                              Johnson's and Biewer's Appeal

       {¶ 7} In support of their appeal, Johnson and Biewer challenge the trial court's

decision denying their Civ.R. 12(B)(2) motion to dismiss for lack of personal jurisdiction,

raising the following single assignment of error for review.

       {¶ 8} THE TRIAL COURT IMPROPERLY OVERRULED DEFENDANTS /

                                               -3-
                                                                     Clermont CA2021-07-039

APPELLANTS' MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION.

       {¶ 9} Johnson and Biewer argue the trial court erred by denying their Civ.R.

12(B)(2) motion to dismiss for lack of personal jurisdiction. However, as this court recently

stated, it is a well-settled principle that a trial court's decision to deny a Civ.R. 12(B)(2)

motion to dismiss for lack of personal jurisdiction is not a final appealable order. Jones v.

Gori, 12th Dist. Warren No. CA2018-07-068, 2018-Ohio-4655, ¶ 5, 6 (noting the "well-

settled principle" that "a trial court's decision denying a motion to dismiss for lack of personal

jurisdiction is not a final appealable order"), citing Garden v. Ford, 1st Dist. Hamilton No. C-

150018, 2015-Ohio-4242, ¶ 4, 11 (noting the "decades of case law" that hold a trial court's

decision denying a motion to dismiss for lack of personal jurisdiction is not a final appealable

order); and Nejman v. Charney, 8th Dist. Cuyahoga No. 102584, 2015-Ohio-4087, ¶ 5, 27

("[t]his court has long held that an order denying a motion to dismiss for lack of personal

jurisdiction does not determine the action, does not prevent judgment, and is not a final,

appealable order"). This is because, as this court stated in Jones:

              The denial of a motion to dismiss based on lack of personal
              jurisdiction does not satisfy the requirements for a provisional
              remedy because it was directed toward resolution of the main
              action itself and does not involve a proceeding ancillary to the
              main action as required by R.C. 2505.02(A)(3). Further, as
              noted by the Ohio Supreme Court, "[a]bsent a patent and
              unambiguous lack of jurisdiction, a post-judgment appeal from
              a decision overruling a motion to dismiss for lack of personal
              jurisdiction will provide an adequate legal remedy[.]"

Id. at ¶ 6, quoting State ex rel. Toma v. Corrigan, 92 Ohio St.3d 589, 591 (2001).

       {¶ 10} The case law on this matter is abundant and, generally, without exception.

See Cooney v. Radostitz, 8th Dist. Cuyahoga No. 110009, 2021-Ohio-2521, ¶ 16 ("[t]he

rule that the denial of a motion to dismiss is not a final order applies with 'equal force' to

motions to dismiss that challenge personal jurisdiction and subject matter jurisdiction");

Goree v. Northland Auto Ent., 8th Dist. Cuyahoga No. 108881, 2020-Ohio-3457, ¶ 29 ("[a]n

                                               -4-
                                                                     Clermont CA2021-07-039

order denying a motion to dismiss for lack of personal jurisdiction is not a final, appealable

order and cannot be reviewed by this court"); Rockaway Park Holdings Corp. v. Davey Kent,

Inc., 11th Dist. Portage No. 2018-P-0073, 2018-Ohio-4728, ¶ 4, 5 (a trial court's decision

denying a motion to dismiss for lack of personal jurisdiction is not a final appealable order

and, "[t]hus, this court is without jurisdiction to consider this appeal"); State ex rel. DeWine

v. Purdue Pharma L.P., 4th Dist. Ross No. 18CA3668, 2018-Ohio-4982, ¶ 9 ("[a]n order

denying a motion to dismiss for lack of personal jurisdiction is not a final, appealable order").

See also Nejman, 2015-Ohio-4087 at ¶ 19 (appellant's motion to dismiss for lack of personal

jurisdiction was not a final appealable order); Paulson v. Seifert, 2d Dist. Greene No. 90 CA

115, 1993 Ohio App. LEXIS 3543, *3 (July 16, 1993) (a judgment entry, in which a trial court

does nothing more than declare it has personal jurisdiction over a party and subject matter

jurisdiction to entertain a motion, is not a final appealable order); and Burns v. Burns, 10th

Dist. Franklin No. 86AP-1110, 1987 Ohio App. LEXIS 7852, *2 (July 7, 1987) ("[t]here is no

more reason to hold that an interlocutory order overruling a motion to dismiss for lack of

personal jurisdiction is a final appealable order in this action than the same order in any

other civil action. In both instances, defendant may assert that error, if prejudiced, by an

appeal of a final judgment entered against him").

       {¶ 11} This holds true even in circumstances where, as here, there is a potential for

high litigation costs. See, e.g., Bob Sumerel Tire Co. v. Interstate NDT, Inc., 1st Dist.

Hamilton No. C-160899, 2017 Ohio App. LEXIS 3571, *3 (Aug. 18, 2017) ("the trial court's

denial of Interstate's motion to dismiss for lack of personal jurisdiction is not a final

appealable order because it did not prevent a judgment on the merits or deny Interstate a

meaningful remedy on appeal despite the potential for high litigation costs"), citing

Katherine's Collection, Inc. v. Kleski, 9th Dist. Summit No. 26477, 2013-Ohio-1530, ¶ 13

("[a] delay in obtaining monetary relief is the necessary consequence of most civil litigation

                                               -5-
                                                                       Clermont CA2021-07-039

and that delay does not render the ultimate remedy ineffective or unmeaningful under R.C.

2505.02[B][4][b]"), citing State ex rel. Kingsley v. State Emp. Relations Bd., 130 Ohio St.3d

333, 2011-Ohio-5519, ¶ 20 (emphasizing, within the analogous context of a mandamus

action, that the delay and expense necessitated by an administrative appeal did not render

that remedy inadequate). This is because, as noted above, there is a possibility that

Johnson and Biewer may still prevail on the merits, or have the error corrected on appeal

after the final judgment, thereby providing them with an adequate legal remedy. See Matus

v. Southern Farm Bureau Life Ins. Co., 5th Dist. Ashland No. CA 1088, 1994 Ohio App.

LEXIS 6145, *2-3 (Dec. 22, 1994) (noting that, despite the trial court overruling their motion

to dismiss for lack of personal jurisdiction, "[a]ppellants may still prevail on the merits; if not,

appellants may insert the overruling of their motion to dismiss for lack of personal jurisdiction

by an appeal of the final judgment entered against them"); see also Nejman, 2015-Ohio-

4087 at ¶ 15 ("[a]n error in deciding personal jurisdiction can be corrected after the final

judgment").

                                           Conclusion

       {¶ 12} In light of the foregoing, because a trial court's decision denying a Civ.R.

12(B)(2) motion to dismiss for lack of personal jurisdiction is not a final appealable order,

and because the lack of a final appealable order is a jurisdictional defect that this court

cannot ignore, this appeal must be dismissed. In so holding, although we recognize that

the trial court included Civ.R. 54(B) language in its supplemental, nunc pro tunc, decision

indicating there was no just cause for delay, it is well-established that "'the mere addition of

Civ.R. 54(B) language to what is not a final order does not transform that entry into a final

appealable order.'" Anglin v. Donohoo, 12th Dist. Clermont No. CA2018-05-025, 2018-

Ohio-4484, ¶ 16, quoting Sason v. Shepherd, 11th Dist. Lake No. 2007-L-199, 2008-Ohio-

173, ¶ 3, citing Wisintainer v. Elcen Power Strut Co., 67 Ohio St.3d 352, 354 (1993); Barber

                                                -6-
                                                                   Clermont CA2021-07-039

v. Ryan, 12th Dist. Butler No. CA2010-01-006, 2010-Ohio-3471, ¶ 6, fn. 2 ("[a] lower court's

* * * insertion of Civ.R. 54[B] language does not render appealable an otherwise

nonappealable order"), citing State ex rel. Cook v. Seneca Cty. Bd. of Commrs., 175 Ohio

App.3d 721, 2008-Ohio-736, ¶ 16 (3d Dist.); Bell Drilling & Prod. v. Kilbarger Constr., 4th

Dist. Hocking No. 96CA23, 1997 Ohio App. LEXIS 2963, *9 (June 26, 1997) ("the trial

court's use of the 'magic language' of Civ.R. 54[B] does not, by itself, convert a final order

into a final appealable order"). Such is the case here.

       {¶ 13} Appeal dismissed.


       M. POWELL, P.J., and BYRNE, J., concur.




                                             -7-